Citation Nr: 9911349	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  94-46 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a lung disorder, as a 
result of mustard gas exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to August 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that the issue of entitlement to special 
monthly pension, which had been perfected on appeal, was 
granted in June 1998.  It was noted that the decision 
represented a full grant of the benefits sought on appeal; 
therefore, the issue listed on the title page of this 
decision is the only issue presently before the Board for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The overall evidence does not support the veteran's 
allegation of exposure to mustard gas during active military 
service.

3.  The preponderance of the evidence does not support a 
finding that a present lung disorder is the result of mustard 
gas exposure or an injury or disease incurred in active 
service.


CONCLUSION OF LAW

A lung disorder, as a result of mustard gas exposure, was not 
incurred or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. § 3.303, 3.316 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION
Background

Service medical records are unavailable, except for a July 
1956 discharge examination that revealed a normal clinical 
evaluation of the veteran's lungs.  The report indicated a 
chest x-ray was negative.  There is no indication in any 
official service records of the veteran being exposed to 
toxic gases, including mustard gas.  

Private medical records dated in September 1979 show a chest 
x-ray revealed subsegmental atelectasis to the left lower 
lung.

A December 1983 private medical report noted the veteran had 
severe diabetes and a lung injury from his previous 
occupation and stated that he was completely disabled.

In a January 1984 application for entitlement to VA benefits 
the veteran reported lung problems due to asbestosis which 
began in 1983.

VA hospital records dated in January 1984 show the veteran 
denied a previous history of asthma or wheezing and admitted 
to an extensive history of asbestos exposure from 1968 to 
1975.  The diagnoses included asthma and history of asbestos 
exposure.

A December 1989 Texas Rehabilitation Commission report 
included a diagnosis of asthma.  It was noted the veteran had 
a long smoking history and had been hospitalized for chronic 
obstructive pulmonary disease.

In April 1993 the veteran requested entitlement to service 
connection for a lung disorder which he believed was caused 
by inhaling mustard gas during basic training.  In an August 
1993 statement he claimed he was injured during basic 
training in the last week of April or the first week of May 
in 1953.

A July 1993 report from the National Personnel Records Center 
(NPRC) noted that no records were found at their facility and 
that records may have been lost due to fire.

In December 1993 the veteran expressed disagreement with the 
rating decision which denied entitlement to service 
connection for a lung disorder as a result of mustard gas 
exposure.  He also noted that he had been receiving treatment 
for asthma at a VA medical facility for approximately 11 
years.

In a January 1994 statement in support of the claim the 
veteran stated that during basic training his group was 
marched into a cloud of what he was told by an instructor was 
mustard gas.  He stated that he became ill that day, but was 
discouraged from reporting to sick call.  He reported that he 
continued to complain about shortness of breath and after one 
week was taken by bus to a medical facility where he was 
shown a film on treason and espionage, given pills and 
informed not to reveal what had happened to him.  He stated 
that after basic training he continued to report to sick call 
for the same breathing problem which had continued to date.

A March 1994 NPRC report noted that a search of morning 
reports and Office of the Surgeon General records revealed no 
evidence of medical status report or mustard gas exposure.

During VA examination in April 1994, the veteran reported he 
quit smoking cigarettes in 1986 after having smoked less than 
one pack per day for more than 30 years.  He also reported 
job-related asbestos exposure from 1968 to 1974, to which he 
partially attributed his lung disorder.  The diagnoses 
included chronic obstructive pulmonary disease, probably 
severely symptomatic, asbestos exposure by history, and 
chronic bronchitis with a history of smoking.  X-ray 
examination revealed no evidence of pleural abnormality.  

In his November 1994 substantive appeal the veteran reported 
that he required the use of a breathing machine for asthma 
which he incurred as a result of mustard gas exposure during 
active service.

VA examination in June 1997 included a diagnosis of steroid 
dependent asthma.  The examiner noted that the veteran had 
evidently been treated with continuous steroids since 1983 
because of very severe asthma and severe obstructive disease.  

A February 1998 NPRC report noted that a search of morning 
reports and Office of the Surgeon General records revealed no 
evidence of medical status report or mustard gas exposure.

Additional VA medical records include diagnoses and treatment 
for asthma and chronic obstructive pulmonary disease, without 
opinion as to etiology.

Analysis

Initially, the Board notes that for purposes of determining 
whether the veteran's claim for service connection for a lung 
disorder, as a result of mustard gas exposure, is well 
grounded, the alleged exposure to mustard gas during service 
is presumed credible.  See Pearlman v. West, 11 Vet. App. 
443, 447 (1998).  In light of the presumption of credibility 
and competent evidence of a lung disorder, the Board finds 
that the claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

The Board also notes that the veteran's service medical 
records are incomplete, and that the record indicates that 
they may have been lost due to fire.  In such cases, there is 
a heightened duty to assist the veteran in developing the 
evidence that might support his claim, which includes the 
duty to search for alternative medical records.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992).  In this case, the 
record includes NPRC reports, dated in March 1994 and 
February 1998, which indicate searches of service department 
morning reports and Office of the Surgeon General records 
revealed no evidence of medical treatment or mustard gas 
exposure as to the veteran.  Therefore, the Board is 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  

In August 1994 VA regulations pertinent to claims based on 
the chronic effects of exposure to mustard gas were amended.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that when the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).

Previously, VA law provided that exposure to mustard gas 
while participating in full-body, field or chamber 
experiments to test protective clothing or equipment during 
World War II, together with the development of a chronic form 
of laryngitis, bronchitis, emphysema, asthma, conjunctivitis, 
keratitis, and corneal opacities was sufficient to establish 
service connection for that disorder.  38 C.F.R. § 3.316 
(prior to August 18, 1994).  

Current law provides that exposure to specified vesicant 
agents during active military service under the circumstances 
described below together with the subsequent development of 
any of the indicated conditions is sufficient to establish 
service connection for that condition: (1) Full- body 
exposure to nitrogen or sulfur mustard during active military 
service together with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
nasopharyngeal cancer, laryngeal cancer, lung cancer, or 
squamous cell skin cancer, (2) Full-body exposure to nitrogen 
or sulfur mustard or Lewisite during active military service 
together with the subsequent development of a chronic form of 
laryngitis, bronchitis, emphysema, asthma, or chronic 
obstructive pulmonary disease (COPD), (3) Full-body exposure 
to nitrogen mustard during active military service together 
with the subsequent development of acute nonlymphocytic 
leukemia.  38 C.F.R. § 3.316 (after August 18, 1994).  
However, service connection may not be established if the 
claimed disorder is due to the veteran's own willful 
misconduct or if there is affirmative evidence that 
establishes a nonservice-related supervening condition or 
event as the cause of the claimed disorder.  38 C.F.R. 
§ 3.316(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The Court has also held that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

In this case, the Board notes the law in effect prior to 
August 18, 1994, is inapplicable because the veteran did not 
serve during World War II.  38 C.F.R. § 3.316.  

Under the law in effect after August 18, 1994, service 
connection may be established for certain disorders, 
including asthma, when there is evidence of full-body 
exposure to nitrogen or sulfur mustard or Lewisite during 
active military service.  38 C.F.R. § 3.316.  In this case, 
although the Board recognizes the veteran's allegations of 
exposure are credible for purposes of well-grounding the 
claim (See Pearlman, 11 Vet. App. at 446-47), the overall 
evidence does not support the allegation that he was exposed 
to mustard gas.  Several attempts to verify mustard gas 
exposure by the service department, including by using 
alternative record sources, have been unsuccessful.  

There is no indication that the veteran's place of training 
at Lackland Air Force Base participated in mustard gas 
experiments in 1953, including the use of mustard gas 
"clouds" for training purposes.  The Board also notes that 
medical opinions dated in December 1993, January 1984, 
December 1989, April 1994 indicated the veteran's lung 
disorders were due to a history of asbestos exposure and 
smoking.  Consequently, the Board finds service connection 
may not be established based upon the veteran's claimed 
exposure to mustard gas under 38 C.F.R. § 3.316. 

The Board also notes the veteran's July 1956 discharge 
examination revealed a normal clinical evaluation of the 
lungs and that the first report of any lung disorder was 
provided in September 1979, over 23 years after his 
separation from active service.  As the overall evidence does 
not reflect mustard gas exposure or present lung disorders 
related to any other injury or disease incurred during active 
service, the Board finds service connection on a direct basis 
is also not warranted.  

While the veteran claims he has experienced continuous 
breathing problems subsequent to an exercise during basic 
training, the veteran is not competent to provide a medical 
opinion because this requires specialized medical knowledge.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Therefore, the Board finds the evidence as to continuity of 
symptomatology is not competent to provide the requisite 
nexus between the veteran's present lung disorders and active 
service.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for service connection for a lung disorder, as a 
result of mustard gas exposure.  


ORDER

Entitlement to service connection for a lung disorder, as a 
result of mustard gas exposure, is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

